In denying the petition for a rehearing of this case in Bank the court deems it advisable to say that *Page 776 
the declaration in the Department opinion that the writing accompanying the deposit of money in the Bank of Italy was one creating a trust was not intended as a ruling that any trust created or attempted to be created by said writing is not open to attack in any other proceeding in which its efficacy may properly come before a court. This was a will contest and appellant's counsel emphatically contended that the writing in question was on its face a will. It was in answer to this contention that the Department opinion pronounced it to be on its face something quite different. The question of the sufficiency of the trust sought to be created was a matter not involved. The only question was whether or not the writing was testamentary, and the Department correctly declared that it was not.